DETAILED ACTION

Information Disclosure Statement
The information disclosure statement filed 18 February 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but some of the references referred to therein have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lines 5 and 7 of claim 9 denotes the biasing element as intended use only; i.e., the components are “configured to” receive the element, rather than the element being a positively recited element.  Subsequently, the final three lines of the claim positively recite features of the biasing element and the manner in which it interacts with other claimed components.  It is unclear whether or not the biasing element is intended to be a claimed component.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiesewetter et al. (U.S. Patent 4,918,843).
Kiesewetter discloses a ground engaging tool locking system including a pin (22) having a groove (70) on its exterior surface and configured to receive a biasing element (20).  An adapter (12) having an interior passage (30) is configured to receive the pin and biasing element (20).  The passage is wider at the external recess (32) than along the interior bore (30); thereby meeting claim recitations.
The configuration of the passage meets recitations of claim 2.
The biasing element (20) is configured as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kiesewetter et al. (U.S. Patent 4,918,843), as applied above.
	The step-like transition of Kiesewetter meets claim recitations.  It is unclear if applicant intended to claim essentially a tapered type region.  The examiner takes Official notice that tapered type configurations are known.  It would have been obvious to one of ordinary skill at the time of the invention to have tapered part of all of the bore as desired in order to suit a particular application.  
	Regarding claims 3 and 4, the examiner takes Official notice that it is known to position a groove/biasing element combination in many different positions along a pin/adapter interface.  It would have been obvious to one of ordinary skill at the time of the invention to have positioned the groove as desired in order to suitably retain the pin as desired.  Kiesewetter meets the recitations of claim 4.
	Regarding claims 6 and 7, the examiner takes Official notice that it is known to use adapter protrusion-pin interfaces as claimed in order to obtain a stable pin orientation when the tool is in its assembled position.  For this reason, it would have been obvious to one of ordinary skill at the time of the invention to have configured Kiesewetter as claimed.
	Regarding claim 10, threaded internal passages in connecting pins are known.  It would have been obvious to one of ordinary skill at the time of the invention to have configured the pin of Kiesewetter in this manner in order to suit a particular application.




Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Patent 10,106,961 teaches tapered and constant diameter adapter passages to be equivalent alternatives.  The additional references teach pin/adapter configurations.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989. The examiner can normally be reached 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

GARY S. HARTMANN
Primary Examiner
Art Unit 3671



/GARY S HARTMANN/Primary Examiner, Art Unit 3671